FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ELENA RIVAS-GUZMAN,                        No. 09-70101

               Petitioner,                       Agency No. A094-801-638

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria Elena Rivas-Guzman, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a continuance,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and

review de novo claimed violations of the right to counsel, Hernandez-Gil v.

Gonzales, 476 F.3d 803, 804 n. 1 (9th Cir. 2007). We deny the petition for review.

      Rivas-Guzman’s contention that the IJ abused her discretion by refusing to

continue her immigration proceedings fails because she did not establish good

cause for a continuance. See 8 C.F.R. § 1003.29. Rivas-Guzman’s contention that

the denial of the continuance effectively deprived her of her right to counsel is

unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

for a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70101